753 N.W.2d 176 (2008)
Timothy Landin RODRIGUEZ and Antonio Landin Rodriguez, Plaintiffs-Appellants,
v.
David A. MERCHANT, Michael T. Maddaloni, Stacia J. Buchanan, and Merchant & Maddaloni, P.C., Defendants-Appellees.
Docket No. 136356. COA No. 282671.
Supreme Court of Michigan.
July 29, 2008.
On order of the Court, the application for leave to appeal the February 22, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. The motion to strike is DENIED. The plaintiffs may file a delayed application for leave to appeal in the Court of Appeals on or before October 24, 2008. See MCR 7.205(F)(3).